764 So.2d 942 (2000)
Calvin HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-1300.
District Court of Appeal of Florida, Fourth District.
August 30, 2000.
Raag Singhal of the Law Offices of Kaplan & Singhal, P.A., Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and M. Rebecca Springer, Assistant Attorney General, Fort Lauderdale, for appellee.
PER CURIAM.
The Defendant appeals his conviction and sentence for armed robbery. He argues the trial court abused its discretion in denying his motion to suppress and in failing to grant a mistrial after a witness referred to him by an alias. We affirm his conviction without comment.
He also challenges his sentence on the basis that being sentenced under both the prison releasee reoffender act and the habitual violent felony offender act violates the protection against double jeopardy. We reverse his sentence and remand to the trial court with directions to vacate the habitual violent felony offender sentence. See Adams v. State, 750 So.2d 659, 662 (Fla. 4th DCA 1999) (holding that "court can only decline to enter a PRR sentence when it imposes a harsher HFO sentence"); see also Robinson v. State, 757 So.2d 1267 (Fla. 4th DCA 2000). We note this result conflicts with recent decisions from our sister courts and accordingly certify conflict with Grant v. State, 745 So.2d 519 (Fla. 2d DCA 1999), rev. granted, No. SC99-164, 761 So.2d 329 (Fla. Apr. 12, 2000); Smith v. State, 754 So.2d 100 (Fla. 1st DCA 2000); and Alfonso v. State, 761 So.2d 1231 (Fla. 3d DCA 2000), rev. dismissed, No. SC00-1249, 767 So.2d 453 (Fla. June 21, 2000).
AFFIRMED in part, REVERSED in part, and REMANDED.
DELL, GUNTHER and STEVENSON, JJ., concur.